 JOINT COUNCIL OF TEAMSTERS NO 37383JointCouncil of TeamstersNo. 37,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Ind. and Western-Pacific PiledrivingCorp.and International Union ofOperating Engineers,Local701, AFL-CIO. Case36-CD-98August 8, 1973cipal office and place of business in Portland, Oregon,isengaged in the construction industry in severalwestern States. It annually provides services in excessof $50,000 to employers outside the State of Oregon.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand it will effectuate the policies of the Act to assertjurisdiction herein.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, basedupon a charge filed by Western-Pacific PiledrivingCorp., herein called the Employer or Western, alleg-ing that Joint Council of Teamsters No. 37, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Ind., hereincalled Teamsters, has violated Section 8(b)(4)(D) ofthe Act. The charge alleges, in substance, that theTeamsters made threats of economic action in orderto prevent the Employer from assigning the work ofoperating concrete, pump trucks to members of Inter-national Union of Operating Engineers, Local 701,AFL-CIO, herein called Engineers, rather than tomembers of the Teamsters. Pursuant to notice, a hear-ing was held in Portland, Oregon, before Hearing Of-ficerRichard V. Stratton, on February 20 and 21,1973. All parties appeared and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, and to present evidence bearing on the is-sues.'Thereafter, the Employer, the Engineers, andNorthwest filed briefs. The briefs have been duly con-sidered by the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer,an Oregon corporation with its prin-'Northwest Concrete Pumping Contractors Association, herein calledNorthwest, was permitted to intervene as the bargaining representative ofPump Con, Inc , which was performing the work in dispute for the Employerby usingmembers ofTeamstersIITHE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that Teamstersand Engineers are labor organizations within themeaning of Section2(5) of the Act.IIITHE DISPUTEA. Background and Facts of the DisputeThe Employer was engaged by Christenson ElectricCompany, the general contractor, as a subcontractorto erect and place 80 concrete reinforced pilings 135to 140 feet underground on the site of the TrojanNuclear Power Plant being erected for Portland Gen-eral Electric Company, near Rainier, Oregon, about40 miles northwest of Portland, Oregon.The Employer constructed the necessary forms forthe purpose of pouring and containing the pouredconcrete, which was to be pumped through a boomand a flexible hose into a smaller "tremie" pipe 2which led to the bottom of the foundation piling un-der construction. For practical reasons it was decidedto use this method of concrete pouring rather than abucket, which is the customary device used for pour-ing concrete. Since the Employer does not own itsown pumping equipment, it contracted for the serv-ices of Pump-Con, Inc., herein called Pump-Con, topump the concrete into the forms. Pump-Con provid-ed the Employer with a concrete pumper truck man-ned with an operator on a straight hourly basis. Theoperator was a member of the Teamsters.Pump-Con is a member of Northwest, which is thecurrent bargaining representative of Pump-Con andfive other concrete pumping companies. Northwesthas a current labor agreement with the Teamsterscovering the operators of concrete pumper trucks, in-cluding the operator provided to the Employer byPump-Con. The Employer is a member of Oregon-Columbia Chapter of the Associated General Con-tractors of America, Inc., herein called AGC, the bar-gaining representative of the construction contractorsin the area, which has a current master labor agree-2An apparatus for depositing and consolidatingconcrete(usually) underwater,consisting essentiallyof a tube of wood or sheetmetalWebster's ThirdNew InternationalDictionary,unabridged, 1966 ed, 2438.205 NLRB No. 73 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with the Engineers, the other Union party to thepresent dispute.It is the operation at the jobsite of the concretepumper truck-into the hopper of which concrete ispoured from a ready-mix truck-that is in dispute inthis proceeding. The current type and model of pump-ing equipment used on this kind of job can be manual-ly or electrically operated and controlled by means ofa pushbutton device held in the hand of the operatorand attached to an electricalline runningto a controlpanel on the truck. Either manually or by pushingappropriate buttons the operator can unfold theboom, set it in the right direction and angle of eleva-tion, and start and stop the pump at the appropriatetimes.The driver of the ready-mix truck controls theflow of concrete from the ready-mix barrel into thehopper of the pumper and must cooperate with thepumper operatorto maintaina timely, adequate, andcontinuousflow of concrete. The type of equipmentused is called a "Schwing" concrete pump and costsabout $50,000.When Pump-Con began to pour for the Employer,the Engineers by letter of November 3, 1972, in-formed the Employer, as a subcontractor on the site,that there existed a dispute between the Employer andthe Engineers in that a nondispatched person wasoperating the concrete pump in contravention of arti-cleXV, section 16, of the agreement between theAGC and theEngineers,which provides: "CON-CRETE PUMPS. Crews on concrete pumps shallconsist of an Operating Engineer." By letter of No-vember 7, the Employer replied disavowing any viola-tion of this provision of the agreement on the groundthat the concrete pump and operator were furnishedby Pump-Con. Thereupon, the Engineers filed a griev-ance against the Employer pursuant to the grievanceprovisions of the AGC agreement and the matter wasreferred, as provided therein, to a Board of Adjust-ment for hearing and decision. The Employer wasrepresented at the hearing. On November 16, 1972,the Board of Adjustment ruled that the operation ofconcrete pump trucks belonged to the Engineers be-cause ofthe above quoted provision of article XV,section 16. The ruling was also basedon an agreementbetween the Engineers and Teamsters InternationalUnions. The presidents of the International Unionshad agreed on June 1, 1969, in pertinent part, as fol-lows:Article XVTruck-Mounted Concrete Pump and ConcretePlacersThe operation of pumps and placers mounted ontrucks or skids that are used to pump and placeconcrete on the construction jobsite is recognizedas the jurisdiction of the Operating Engineers.In the light of the ruling of the Board of Adjustment,the local Oregon-Columbia chapter of the AGC ad-vised its members by a labor bulletin on November21, 1972, that future actions to the contrary of theruling of the Board of Adjustment could result in aviolationof the AGC-Engineers agreement. TheTeamsters representative then threatened to shutdown the job if the Employer were to attempt to forcea reassignment of the work from members of theTeamsters to members of the Engineers.B.The Work in DisputeThe work in dispute is the operation of the concretepumper at the Trojan Nuclear Power Plant projectlocated near Portland, Oregon.C. Contentionsof thePartiesThe Employer, Northwest, and the Teamsters con-tend that the disputed work should be assigned tomembers of the Teamsters on the basis of the collec-tive-bargaining agreement between Teamster andNorthwest, industry and area practice, relative skillsof the disputing employees, and economy and effi-ciency of operations.The Engineers argues that the disputed workshould be assigned to its members in view of the pro-visions of the AGC-Engineers collective-bargainingagreementand the determination of the Board of Ad-justment made thereunder that members of the Engi-neerswere entitled to operate the concrete pumper atthe Trojan jobsite.D. Applicability of theStatuteThe parties stipulated, and we find, that there isreasonable cause to believe that Section 8(b)(4)(D)has been violated by the Teamsters threat to shut thejob down if the operation of the concrete pumper wasassigned to a member of the Engineers.The parties have not agreed upon a method forsettling this jurisdictional dispute. Although a Boardof Adjustment under the AGC-Engineers collective-bargaining contract determined that a member of theEngineers was entitled to operate the concrete pum-per mounted on a truck, neither the Teamsters norNorthwest was a party to that proceeding. According-ly, that determination is not dispositive of the jurisdic-tional dispute. JOINT COUNCIL OF TEAMSTERS NO. 37In view of the foregoing, we find that the matter isproperly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors. We find thefollowing factors are relevant to making a determina-tion of the dispute before us.1.Certifications and collective-bargainingagreementsNeither labor organization has been certified as thecollective-bargaining representativeof employeesperforming the disputed work.Each Unionhas a col-lective-bargaining contract with one of the employersinvolved.The Engineers has such a contract with theAGC to whichthe Employer is bound by virtue of itsmembershipin the AGC. Thiscontract purports tocover operators of concrete pumpers at constructionsites.On the other hand,Pump-Con is a member ofNorthwest which has a collective-bargaining contractwith the Teamsters covering the same category of em-ployees.Under these circumstances,the factors ofcertifications and collective-bargaining agreementsfavor neither party.2.Agreements between InternationalsOn June 1, 1969, the Teamsters and Engineers In-ternationals entered into a "Construction Site Juris-dictionalAgreement,"whereby the two partiesagreed,inter alia,that the operation of pumps mount-ed on trucks to pump and place concrete was recog-nized as coming within the jurisdiction of theEngineers. In November 1972, this agreement wasreaffirmed. However, Respondent Teamsters thereaf-ter notified its International that it has a collective-bargaining agreement with Northwest covering em-ployees performing the disputed work through April30, 1974, and that it intended to abide by that agree-ment. The agreement between the Internationals isthus a factor favorable to the Engineers, mitigated tosome extent by Respondent Teamsters' unwillingnessto accept that agreement as requiring it to repudiateits collective-bargaining contract with Northwest.3.Company and area practiceThe Employer purchased the concrete pumpingservice, including service of the operator, from Pump-Con on a straight hourly basis. It has in the past385similarly purchased the services of pumper and opera-tor from Pump-Con and other members of North-west. It is the accepted industry practice in the areafor small subcontractors such as the Employer to pur-chase concrete pumping service, including the serv-ices of the operator, from one of the members ofNorthwest when they have temporary need for suchservices.As stated, the operators furnished by theNorthwest members are represented by the Team-sters. Company, industry, and area practice thus favora determination in favor of the Teamsters.4.Relative skills, efficiency, andeconomy of operationThe Employerand Northwest strongly favor anaward of the disputed work to the employees ofPump-Con represented by the Teamsters because oftheir experience in performing the work and the re-sulting efficiency and economy of operation. Team-sters have performed the disputed work for membersof Northwest including Pump-Con since 1968. More-over,the present teamsters employees of Pump-Conwere the first employeeshired byit to perform thiswork and they have had several years experience per-forming it.Theyalso possess chauffeurs'licenseswhich they must have in order to drive the pumptrucks on public highways to and from the construc-tion sitestheywork at.Engineers,so far as the recordshows, do not possess such licenses and their craftdoes not require them to secure them.Neither of thecontending Unions provides its members with formaltraining in the operation of concrete pumps; rather,skills are attained through on-the-job training. Thus,Pump-Con used 12weeks at a cost of about$3,000 peremployee to train the present pump operators. Pump-Con would have to bear the burden and expense oftraining additional employees to perform the workproperly.We are,therefore,persuaded that the fac-tors of experience,training,efficiency,and economyof operations favor an award of the disputed work tothe employees of Pump-Con who are represented bythe Teamsters.ConclusionUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, in partic-ular, the practice of the Employer, Pump-Con, andother employers in similar situations in the area, theexperience of the members of the Teamsters in per-forming the disputed work, and the efficiency andeconomy of operation, we conclude that the employ-ees of Pump-Con who are represented by the Team-sters are entitled to the work in question and we shall 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermine the dispute in their favor. In making thisdetermination, we award the work to the employeesof Pump-Con who are represented by the Teamstersbut not to that labor organization or its members.;Scope of the AwardNorthwest argues that the dispute between the twoUnions extends beyond the Trojan jobsite and theaward should be as extensive as the dispute. Thereappears to be considerable merit in this contention.The Engineers claim to the disputed work rests on thelanguage of the AGC-Engineers collective-bargainingagreement as well as on the Board of Adjustmentdetermination made thereunder. On the other hand,the Teamsters claim to the work is based on its collec-tive-bargaining contract with Northwest. The disputeat Trojan is thus merely an incident in the basic dis-agreement between the parties. Unless our jurisdic-tional determination is coextensive with the area ofdispute, it is likely to recur at other jobsites. Accord-ingly, our determination will be coextensive with the7 See International Associationof Bridge,Structural and Ornamental IronWorkers,Local 29, AFL-CIO (Fabindustries,Inc),199 NLRBNo 34, andIndustrial Manufacturing and MaintenanceEmployees' Union Local No 1241,jurisdictional areas of the two contending labor orga-nizations.4DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees employed by Pump-Con, Inc., or byway of the other present members of Northwest Con-crete Pumping Contractors Association who are rep-resented by Joint Council of Teamsters No. 37,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., are en-titled to perform the work in dispute which consists ofthe operation of concrete pumper trucks at the TrojanNuclear Power Plantjobsite located near Rainier, Or-egon, and any similarly disputed work performed bythe present members of Northwest Concrete PumpingContractors Association, wherever the territorial ju-risdiction of Joint Council of Teamsters No. 37, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., and ofInternationalUnion of Operating Engineers, Local701, AFL-CIO, coincides.Laborers'InternationalUnion of NorthAmerica,AFL-CIO,202 NLRBNo4 International Associationof Bridge,Structural and OrnamentalIronWork-126.ers Local 29, AFL-CIO (Fabindustries, Inc ), supra